Fourth Court of Appeals
                                  San Antonio, Texas

                                        January 24, 2020


                                      No. 04-19-00868-CV

Sam YOUNGBLOOD; Daniel P. Diepenhorst; Citrus Holdings, LLC; John William Hayes; Bob
 Warshawer; Jay McAnnelly; Ehrenberg Chesler Capital Partners, LLC; Ernest T. Wakabayashi,
Individually and as Trustee of The Wakabayashi Trust; Gil Hodge; Patricia Hodge; Carter Speer;
                            and Kai Wakabayashi (Cross-Appellee),
                                         Appellants

                                                v.

         Phil ZACCARIA and Pioneer C-Stores Management, Inc. (Cross-Appellant),
                                     Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI19312
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        Appellants have filed an unopposed motion for extension of time in which to file their
brief, requesting the deadline be extended to February 4, 2020. Appellants’ motion is
GRANTED. Additionally, cross-appellants/appellees have filed a motion in which they request
they “be permitted to present [their] brief on the merits … by inclusion in [their] brief in
response” to appellants’ brief on the merits. Cross-appellants’ motion is GRANTED.

        Appellants’ brief is due on or before February 4, 2020. Cross-appellants’/appellees’ brief
is due within twenty days after appellants’ brief is filed.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court